DETAILED ACTION
The following is Examiner’s reply to Applicant’s Response received 4/23/2022
(hereinafter “Applicant’s Response”), which ultimately stems from Examiner’s Office Action
mailed 2/28/2022 (hereinafter “Office Action”).

Status of the Claims
As per Applicant’s Response, Claims 1, 5, 8, 12, 15 and 19 are amended.  Here, Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, and 20 are presented as originally filed, but are considered amended by virtue of their dependency.  Applicant cites paragraphs [0050]-[0057] in support of its amendments. (Applicant’s Response, p. 6, ll. 4-5).   
As such, Claims 1-20 are currently pending and addressed herein.

Applicant-Initiated Interview
Examiner acknowledges that an Applicant-Initiated Interview was held 4/13/2022. (See
Interview Summary mailed 4/20/2022).  Applicant’s Response does not address the interview. 

Information Disclosure Statements
The Information Disclosure Statements (IDSs) filed on 3/27/2022 and 4/24/2022 are in compliance with 37 CFR §1.97.  Accordingly, the IDSs have been considered by the Examiner herewith.       
Response to Remarks/Arguments
Regarding Prior Specification Objections
Prior Objection to the Abstract
	Examiner withdraws his outstanding objection to the Abstract in view of Applicant’s traversal (Applicant’s Response, p. 6, l. 12 – p. 7, l. 2)1.  Examiner may request amendments to the Abstract at the time of allowance, if appropriate.       
Prior Objections to the Specification Body
Examiner objected to paragraphs [0054], [0055], and [0056] of Applicant’s disclosure. (Office Action, p. 4, l. 3 – p. 5, l. 13).
Applicant generally asserts that “Applicant has reviewed the Examiner’s statements regarding the terms and phrases noted in the Official Action, and notes that although the exact same word choice is not used in all instances of a ‘score’, the subject matter as a whole is still clear and concise and does not require rewriting or additional explanation”, that “[i]f there is a specific ambiguity in the specification when compared to the claimed subject matter, then Applicant notes the inconsistency can be raised by 35 USC 112, first and second paragraph rejections to the claims as they are compared to the examples in the specification”, and that “Applicant does not agree that any such misinterpretations are present in the claims or the specification as filed.”  (Applicant’s Response, p. 7, ll. 4-13).  
In response, Applicant’s conclusive comments fail to distinctly and specifically point out the supposed errors in the Examiner’s objections (37 C.F.R. 1.111(b))2.  Accordingly, Examiner maintains his objections to paragraphs [0054]-[0056].  Of note, clarity with respect to these paragraphs is especially important since Applicant has amended its current independent claims to include subject matter from these paragraphs (Applicant’s Response, p. 6, ll. 4-5, “Support for the amendment is provided on paragraphs [0050] – [0057] of the specification as filed.”).   

Regarding Prior Claim Objections
	Examiner withdraws his outstanding claim objections in view of the Claim Interpretation section herein.  Examiner notes Applicant’s numerous conclusive assertions that its claims are “clear and concise” (See Applicant’s Response, p. 7, l. 17- p. 8, l. 2).  Withdrawal of the outstanding claim objections should not be interpreted as an agreement with Applicant.                    

Regarding Prior Claim Rejections - 35 USC § 112(b)
	Examiner withdraws his outstanding 35 USC §112(b) rejections in view of the Claim Interpretation section herein.  Examiner thanks Applicant for clarifying the record. (Applicant’s Response, p. 8, ll. 7-14).  

Regarding Prior Claim Rejections - 35 USC § 101
	Applicant asserts its amended language as addressing the outstanding 35 USC §101 rejection.  (Applicant’s Response, p. 8, l. 18 – p. 9, l. 2, “Applicant…submits that a person cannot know a current threshold safety score of a transport and whether a user gesture requesting action by the transport will exceed or be in-line with the safety score threshold of the transport, as recited in claims 1, 8 and 15 by amendment…”).
In response, Applicant has amended Claims 1, 8, and 15, more specifically, to recite: 
“performing an action, via the transport, corresponding to the identified gesture when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport, based on current operational attributes associated with the transport, are below a maximum transport level score which maintains a level of safe transport operation.”
Initially, Applicant’s argument references a “current threshold safety score” and whether a “user gesture…will exceed or be in-line with the safety score threshold”.  Here, due to the inconsistent phraseology being used, Examiner assumes that “current threshold safety score” is referencing the recited “maximum transport level score”.  In this vein, Examiner disagrees.  The MPEP provides the following example explanation:  “The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind.  Thus, this step is an abstract idea in the ‘mental process’ grouping.” (MPEP 2106.07(a)(I)).  Here, “the numerical score assigned to the gesture” and “the current transport level score assigned to the transport” is merely “collected information” that can, practically, be combined/aggregated in the human mind (e.g., addition) and evaluated relative to “the maximum transport level score”.  To start, Claims 1, 8, and 15, fail to indicate how, specifically, the recited “scores” are assigned and/or by what and/or limit what action(s), under a broadest reasonable interpretation, could be performed.  Accordingly, for at least these reasons, Applicant’s argument is unpersuasive.      
Next, Applicant’s amended language makes “performing an action, via the transport, corresponding to the identified gesture” explicitly contingent on “when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport…are below a maximum transport level score which maintains a level of safe transport operation”.  Accordingly, under a broadest reasonable interpretation, when the numerical score assigned to the gesture combined with the current transport level score assigned to the transport is not below the maximum transport score, presumably, no action corresponding to the identified gesture is performed via the transport.  In this scenario, Claims 1, 8 and 15 are effectively reduced to “detecting a movement in a transport”, “identifying the movement as a gesture definition”, and “identifying a gesture associated with the gesture definition” which are mental processes, as previously described (See Office Action, p. 10-11).
In sum, Applicant’s argument is unpersuasive.

Regarding Prior Claim Rejections - 35 USC § 102(a)(1)
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 & 20 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci '871.
	With respect to independent Claims 1, 8, and 15, Applicant generally argues that “Ricci does not disclose any type of decision regarding permitting or denying a gesture.”  More specifically, Applicant asserts that its amended language “is beyond the scope of Ricci which provides no support for scoring anything of any kind.” (See Applicant’s Response, p. 9, ll. 8-18).  Applicant does not argue any dependent claims separately.  
In response, Applicant’s arguments have been considered.  Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments.    	

Regarding Prior Claim Rejections - 35 USC § 103
Claims 3, 4, 10, 11, 17 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Ricci ‘871; and Claims 7 and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Ricci ‘871 in view of Floyd '060.
	Applicant argues that “Ricci fails to disclose or suggest any type of score process [and] Floyd further fails to provide any additional support”.  Applicant does not argue any dependent Claims separately.  (Applicant’s Response, p. 10, ll. 5-8).  
In response, Applicant’s arguments have been considered.  Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments. 

Response to Applicant’s Amendments
Statutory Grounds of Rejection
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office Action.
Current Specification Objections3
The disclosure is objected to because of the following informalities: 
Regarding paragraph [0054], Examiner suggests that applicant utilize consistent terminology to avoid ambiguity.  FIG. 1B illustrates three terms (1) a current gesture (score), (2) a current transport operation level (score), and (3) a max transport level (score).  In this vein, Examiner initially questions whether “a current score” is referencing the “current gesture (score)” or the “current transport operation level (score)”.  Examiner assumes the latter.  Next, Applicant references “the current gesture score” without proper antecedence (i.e., a “current gesture (score)” is illustrated in FIG. 1B but not yet introduced in paragraph [0054]) in a run-on sentence that further references “the score” (presumably “the current gesture score”).  Next, Applicant references “the current score of the transport’s operation” which not only lacks proper antecedence but also changes terminology order (i.e., a “current transport operation level (score)” is illustrated in FIG. 1B but not yet introduced in paragraph [0054]).  Applicant then again alters its terminology by referencing “the current transport score” (e.g., in lieu of “the current transport operation score”).  Next, Applicant references “a maximum transport safe operation score” which alters “a maximum transport level (score)” that already holds antecedence in paragraph [0054].  Lastly, Applicant indicates that “if…exceed…, then the determination 122 operation may cause the received gesture to be denied 126 or permitted 124.”  This appears incorrect.  In view of FIG. 1B, it is clear that, if the “max transport level (score)” is exceeded, the gesture is denied at 126.  Applicant should clarify that if the max transport level (score) is not exceeded, the gesture is permitted at 124.  In sum, absent FIG. 1B, paragraph [0054] in its original form would have been difficult to decipher.  Appropriate corrections/clarifications are desired. 
Regarding paragraph [0055], Applicant references “a safety measure score/level”.  In view of Applicant’s alternative “maximum transport safe operation score” terminology of paragraph [0054], Examiner questions whether “a safety measure score/level” is intended to reference the “maximum transport level (score)”.
Regarding paragraph [0056], Applicant references “a threshold transport operation level” (i.e., three times).  In the context of paragraph [0056], Examiner questions whether Applicant intends this to reference its already discussed “maximum transport level (score)”.  Next, Applicant introduces “a modified transport operation level” determined by adding “an action level” to “a current transport operation level”, which already holds antecedence.  Here, presumably, “an action level” is different than the “current gesture (score)” being added in FIG. 1B (i.e., FIG. 1B, however, is devoid of any reference to “action level” or “modified transport operation level).  Lastly, Applicant references whether the “modified transport operation level” is “within an acceptable range score”.  Clarification regarding such a “range” is desired.
Appropriate corrections/clarifications are required to avoid ambiguities. 

Claim Interpretation
Examiner raised the issue of whether Applicant’s claim language, in the form of “at least one of A and B”, should be interpreted as conjunctive or disjunctive.  (See Office Action, p. 8, l. 9 – p. 9, l. 10).  In response, Applicant states that “[t]he ‘record’, as noted by the specification, indicates the true meaning which indicates that the list in any of those claims could be either disjunctive or conjunctive”.  (See Applicant’s Response, p. 8, ll. 7-14).  Accordingly, for purposes of examination, Examiner interprets each instance of such claim language as disjunctive.
With respect to Claims 1, 8 and 15, said Claims recite:
“perform[ing] an action, via the transport, corresponding to the identified gesture when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport, based on current operational attributes associated with the transport, are below a maximum transport level score which maintains a level of safe transport operation.” 
Here, the phrase “assigned to the gesture” appears to simply characterize a “numerical score”.  At least since Applicant has not positively recited any “assigning” function as required by the claimed method, system and/or non-transitory computer readable medium, said phrase appears to lack patentable weight.  Similarly, the phrase “assigned to the transport, based on current operational attributes associated with the transport” appears to simply characterize a “current transport level score” and at least since Applicant has not positively recited any “assigning” function as required by the claimed method, system, and/or non-transitory computer readable medium, said phrase appears to lack patentable weight.  Lastly, the phrase “which maintains a level of safe transport operation” appears to simply state a desired outcome that results from a “maximum transport level score” and at least since Applicant has not positively recited any “maintaining” function as required by the claimed method, system, and/or non-transitory computer readable medium, said phrase appears to lack patentable weight.  Claim recitations should be positively rather than passively recited.   

Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 15 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 8, and 15 of co-pending U.S. Patent Application No. 16/794,209.  This is a provisional non-statutory double patenting rejection.  

Representative Claim 1 of the Subject Applicant recites:
A method, comprising: 
detecting a movement in a transport; 
identifying the movement as a gesture definition; 
identifying a gesture associated with the gesture definition; and 
performing an action, via the transport, corresponding to the identified gesture when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport, based on current operational attributes associated with the transport, are below a maximum transport level score which maintains a level of safe transport operation.

	Representative Claim 1 of co-pending Application ‘209 recites:
A method, comprising: 
detecting a gesture in a transport; 
responsive to the gesture being detected, identifying an action to be performed by the transport; 
identifying currently engaged transport operations; 
determining whether performing the action will exceed a threshold transport operation level based on the currently engaged transport operations; and 
determining whether to perform or cancel the action corresponding to the detected gesture based on whether the threshold transport operation level will be exceeded.

	The first three recitations (detecting…identifying…identifying) of Claim 1 of the Subject Application, although in more detail, would meet the recitation “detecting a gesture in a transport” of Claim 1 of co-pending Application ‘209.  While Claim 1 of the Subject Application does not recite “responsive to the gesture being detected, identifying an action to be performed by the transport”, it appears implicit to its recited step of, “performing an action…corresponding to the identified gesture” (i.e., action would have to be identified to be performed).  Similarly, while Claim 1 of the Subject Application does not recite “identifying currently engaged transport operations”, it appears implicit when considering “a current transport level score assigned to the transport, based on current operational attributes associated with the transport” (i.e., current transport operations would have to be identified to be considered).  Yet further, while Claim 1 of the Subject Application does not recite  “determining whether performing the action will exceed a threshold transport operation level based on the currently engaged transport operations” and 
“determining whether to perform or cancel the action corresponding to the detected gesture based on whether the threshold transport operation level will be exceeded”, Claim 1 of the Subject Application recites performance of the action corresponding to the identified gesture as contingent on not exceeding a maximum (i.e. threshold) transport level score and it is implicit that the action would not be performed (i.e., cancelled) when that maximum transport level score is exceeded.  
Accordingly, for at least these reasons, Claims 1, 8, and 15 of the Subject Application are not patentably distinct from Claims 1, 8, and 15 of co-pending Application ‘209.      

Current Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1:  Under Step 1, it is determined whether each Claim, as a whole, is to a process, machine, manufacture, or composition of matter.  [See MPEP 2106.03(II)].
Claims 1-7 are drawn to a method (i.e., a process), Claims 8-14 are drawn to a system (i.e., a machine), and Claims 15-20 are drawn to a non-transitory computer readable storage medium (i.e., a manufacture).  Accordingly, each of Claims 1-20 is drawn to at least one statutory category of invention. [Step 1: Yes].

Step 2A:  Under Step 2A, it is determined whether the Claims are directed to a judicial exception (e.g., abstract idea).  Step 2A is a Two Prong inquiry.  [See MPEP 2106.04(II)(A)].

Step 2A, Prong One: Under Step 2A, Prong One, it is determined whether the Claim(s) recite (i.e., sets forth or describes) a judicial exception (e.g., abstract idea). [See MPEP 2106.04(II)(A)(1)].
Claim 1:     	A method, comprising: 
detecting a movement in a transport; 
identifying the movement as a gesture definition;
identifying a gesture associated with the gesture definition; and 
performing an action, via the transport, corresponding to the identified gesture, when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport, based on current operational attributes associated with the transport, are below a maximum transport level score which maintains a level of safe transport operation.
(Examiner Note:  Underlined recitations are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A, Prong Two herein.)
Considering Claim 1, the first limitation of detecting a movement [in an environment/context], as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.4  More specifically, the first limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., hearing/seeing/observing a movement in one’s environment, e.g., a passenger waving their hand, stomping their foot, or grabbing an object with their hand).  Similarly, the second limitation identifying the movement as a gesture definition, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the second limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., evaluating a movement and identifying/judging the movement as being performed in a calculated manner, e.g., waving with force in a forward direction, stomping as if trying to press brake pedal, grabbing the object with a sense of security).  Further, the third limitation of identifying a gesture associated with the gesture definition, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  Specifically, the third limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., interpreting/opining the calculated movement as a specific gesture with meaning, e.g., waving indicating to “go, go”, stomping indicating “slow down” or “stop”, grabbing for security suggesting recklessness).  Yet further, the fourth limitation of performing an action…corresponding to the identified gesture when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport, based on current operational attributes associated with the transport, are below a maximum transport level score which maintains a level of safe transport operation, as drafted, is a step that, under a broadest reasonable interpretation, covers performance of the limitation in a human mind.  In particular, the fourth limitation, which is recited at a high level of generality, can be practically performed in the human mind (i.e., assigning/categorizing, in one’s mind, a perceived risk to various activities, e.g., being performed and/or to be performed, comparing/evaluating an aggregate of the perceived risks to a risk threshold perceived as safe based on one’s experience, and deciding/judging, in one’s mind, to perform an act corresponding to that gesture if that risk threshold is not exceeded, e.g., deciding to press the accelerator to go, to press the brake pedal to slow or stop, to slow down or regain control of a vehicle, etc.).  Here, stepping back, considering Claim 1’s current high level of generality, the limitations could be practically performed in the mind of any driver on a daily basis.  Accordingly, each of the first, second, third, and fourth limitations fall within the “Mental Processes” grouping of abstract ideas [See MPEP 2106.04(a)(2)(III), citing Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016), i.e., concerning a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind, and citing In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016), i.e., concerning a claim to “identifying head shape and applying hair designs” as a process that can be practically performed in the human mind] and thus Claim 1 recites an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claim 2-7, the further recitations wherein the movement comprises at least one of a hand, arm, foot, leg, head and eye movement performed by one or more transport occupants (Claim 2, e.g., waving hand, stomping foot, grabbing hand), wherein the gesture definition includes a plurality of gesture requirements comprising a range of motion requirement, a detection space requirement, and a repetition requirement (Claim 3, e.g., repeatedly waving forward in driver’s field of view, repeatedly stomping foot forward in floorplan area, repeatedly grasping waist/chest in seatbelt area or grasping handle in an overhead or door area), wherein the range of motion requirement comprises at least one of a distance vector and a direction vector requirement, wherein the detection space requirement comprises a voluminous area where the movement is detected, and wherein the repetition requirement comprises a minimum number of repetitive movements (Claim 4, e.g., similar to Claim 3, at least one such movement), disqualifying the movement as a potential gesture when at least one of: the movement fails to comprise the gesture definition, one or more disqualifying actions are detected, and a degree of distraction has exceeded a threshold degree of distraction (Claim 5, e.g., movement is interpreted as random), wherein the disqualifying actions comprise one or more of the detected movement being performed outside of a voluminous area where the movement is required to occur, one or more hands are identified as holding a steering wheel, and one or more hands are identified as holding a mobile device (Claim 6, e.g., waving hand toward the back seat interpreted differently, kicking door interpreted differently, grabbing seat controls interpreted differently), and identifying the gesture definition from a memory; confirming the gesture definition is valid; creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger (Claim 7, e.g., interpreting, in one’s mind, the gesture based on one’s memory, validating the gesture based on one’s experience), similarly, as drafted, are functions that, under a broadest reasonable interpretation, cover performance of the limitations in a human mind.  In particular, each further limitation, which is recited at a high level of generality, can be practically performed in the human mind (see respective parentheticals).  Accordingly, the further limitations of Claims 2-7 fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectfully depend.
Considering Claim 8, said Claim includes nearly identical functions as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., a computing device configured to:).  Accordingly, the limitations of Claim 8, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 9-14, said Claims include nearly identical functions as Claims 2-7 respectively, that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectively depend.
Considering Claim 15, said Claim includes nearly identical steps as Claim 1 that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Said Claim merely adds further additional elements, beyond the abstract idea, which are further analyzed under Step 2A, Prong Two herein (i.e., [a] non-transitory computer readable storage medium, that when read by a processor, causes the process[or] to perform:).  Accordingly, the limitations of Claim 15, similar to Claim 1, fall within the “Mental Processes” grouping of abstract ideas and recite an abstract idea.  [Step 2A, Prong One: Yes].
Considering Claims 16-20, said Claims include nearly identical steps as Claims 2-6 respectively, that, drafted at a high level of generality and under a broadest reasonable interpretation, cover practical performance of the limitations in a human mind.  Accordingly, the respective limitations fall within the “Mental Processes” grouping of abstract ideas and thus similarly recite an abstract idea and fail to correct the deficiencies of the Claims from which they respectively depend.

Step 2A, Prong Two: Under Step 2A, Prong Two, it is determined whether the Claim(s) recite additional elements that integrate the judicial exception (e.g., abstract idea) into a practical application.  [See MPEP 2106.04(II)(A)(2)].  Here, integration into a practical application is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they integrate the judicial exception (e.g., abstract idea, as set forth or described) into a practical application using one or more relevant Supreme Court and Federal Circuit identified considerations.  [See MPEP 2106.04(d)(I-II)].  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  [See MPEP 2106.04(d)].
Considering Claims 1, 8, and 15, the additional elements in a transport and via the transport (Claim 1), a computing device configured to:, in a transport, and via the transport (Claim 8) and [a] non-transitory computer readable storage medium, that when read by a processor, causes the process[or] to perform:, in a transport, and via the transport (Claim 23) are recited at such a high level of generality that said Claims amount to no more than mere instructions to apply the judicial exception using generic components (i.e., a generic transport, computing device, and non-transitory computer-readable medium as tools to perform the abstract idea).  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a transport and/or computerized environment).  [See MPEP 2106.05(h)].  More specifically, in a transport, merely provides context for performing the abstract idea and performing an action, via the transport appears to be post-solution activity tangential to the recited abstract idea (detecting/interpreting a gesture and/or deciding a response to the gesture).  Accordingly, these additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, Claims 1, 8 and 15 are directed to an abstract idea. [Step 2A: Yes].
Considering 2-7, 9-14, and 16-20, the additional elements creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger (Claims 7 & 14) are similarly recited at such a high level of generality (e.g., lack any meaningful specificity) that said Claims amount to no more than mere instructions to apply the judicial exception using generic computer components and generic algorithms (i.e., creating a transaction including information, storing the transaction in a ledger/list of transactions) as tools to perform the abstract idea.  Furthermore, such additional elements merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment, nominally recited “transaction” and “ledger”).  [See MPEP 2106.05(h)].  More specifically, creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger appears to be post-solution activity tangential to the recited abstract idea (detecting/interpreting a gesture and/or deciding a response to the gesture).  Accordingly, the additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the judicial exception. [Step 2A, Prong Two: No].  As such, said Claims are directed to an abstract idea and fail to correct the deficiencies of the respective claims upon which they depend. [Step 2A: Yes].

Step 2B:  Under Step 2B, it is determined whether the Claim(s) recite additional elements that amount to significantly more than the judicial exception.  Here, amounting to significantly more is assessed by: (1) identifying whether there are any additional elements recited in the Claims beyond (i.e., in addition to) the judicial exception (e.g., abstract idea, as set forth or described), and (2) evaluating any additional elements individually and in combination to determine whether they contribute an inventive concept using one or more Supreme Court identified considerations.  [See MPEP 2106.05(II)].  An “inventive concept” cannot be furnished by the judicial exception (e.g., abstract idea) itself.  [See MPEP 2106.05(I), citing Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016)].  Instead, an "inventive concept" is furnished by an element or a combination of elements recited in the Claim(s) in addition to the judicial exception, and is sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself.  [See MPEP 2106.05(I), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014)].
Considering Claims 1-20, as discussed in Step 2A, Part Two, the identified additional elements when evaluated individually and/or in combination amount to no more than mere instructions to apply the judicial exception using generic components and/or merely serve to generally link use of the judicial exception to a particular technological environment or field of use (e.g., a computerized environment, nominally recited components).  
Additionally, and/or alternatively, simply appending well-understood, routine, and/or conventional activities, previously known to the industry and specified at a high level of generality, to the judicial exception fails to qualify as “significantly more”.  [See MPEP 2106.05(I)(A), citing Alice Corp. 573 U.S. at 225, e.g., Claims 7 & 14].  For example, the Courts have found activities including receiving or transmitting data over a network, sorting information, and electronically scanning or extracting data, to be well-understood, routine, and/or conventional activities when claimed in a merely generic manner, at a high level of generality, or as insignificant extra-solution activity.  [See MPEP 2106.05(d)(II)].       
Accordingly, no additional element or combination of additional elements recited in addition to the judicial exception is/are sufficient to ensure that the Claim(s) as a whole amount to significantly more than the judicial exception itself and therefore, cannot provide an inventive concept.  [Step 2B:  No].  As such, Claims 1-20 are not patent subject matter eligible under 35 U.S.C. §101.

Current Claim Rejections - 35 USC § 103
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0309871 to Ricci (hereinafter Ricci '871) in view of U.S. Patent Application Publication No. 2020/0339133 to Olsson et al. (hereinafter Olsson ‘133) and U.S. Patent Application Publication No. 2015/0375756 to Do et al. (hereinafter Do ‘756).   
As per Claim 1, Ricci ‘871, as modified, teaches the method as follows:
First, Ricci ‘871 teaches detecting a movement in a transport; (See FIGS. 11A-11H & para [0418], "gesture inputs…performed [by] a user's body part…that may be sensed by the contact sensing portion(s) of a screen associated with the device 212, 248" & para [0239], “212, 248...device that is [] permanently located in...the vehicle 104”;  See also  FIGS. 11I-11K & para [0429], "[g]estures that may be completed in three-dimensional space and not on a touch sensitive screen or gesture capture region of a device 214, 248...gestures may be completed in an area where a sensor, such as an optical sensor, infrared sensor, or other type of sensor, may detect the gesture" & para [0384], "gestures...detected via one or more of the sensors as described in [] FIGS. 6B-7A...motion sensors 888 may receive gesture input from a user and provide the gesture input to the gesture control module 834").
Next, Ricci ‘871 teaches identifying the movement as a gesture definition; (See para [0419], "touch gesture 1120…substantially stationary on a portion (e.g., a screen, a display, etc.) of a device 212, 248 for a selected length of time…differently defined gestures may be registered depending upon the length of time that the touch remains stationary prior to contact cessation or movement on the screen" & para [0420], "drag gesture 1100...an initial contact [] with contact movement 1136 in a selected direction"& para [0421], "flick gesture 1104...an initial contact [] with truncated contact movement 1136 [] in a selected direction...may have a higher exit velocity" & para [0422], "pinch gesture 1108...initiated by a first contact 1128A...and a second contact 1128B...[the] first contact 1128A is held for a first amount of time...the second contact 1128B is held for a second amount of time...generally occur substantially simultaneously...first and second contact movements 1136A,B...the first contact movement 1136A is towards the second contact [] and the second contact movement 1136B is toward the first contact" & para [0423], "spread gesture 1110...initiated by a first contact 1128A...and a second contact 1128B...[the] first contact 1128A is held for a first amount of time...the second contact 1128B is held for a second amount of time...generally occur substantially simultaneously...first and second contact movements 1136A, B...the first and second contact movements 1136A, B are away from the first and second contacts";  See also, para [0429], "FIG. 11I...when the person opens their hand 1164 and moves their hand in a back and forth direction 1148 as a gesture 1140" & para [0430], "FIG. 11J...user may configure their hand 1164 to extend two fingers and move the hand 1164 in an up and down operation 1156 [as gesture 1152]" & para [0430], "FIG. 11K...user may extend their middle three fingers at an angle that is substantially 45°...and circle the hand in a counter-clockwise motion 1166" & para [0430], "[a]s can be understood by one skilled in the art, the configurations of the hand and the types of movement are variable.  Thus, the user may configure the hand 1164 in any way imaginable and may also move that hand 1164 in any direction with any vector in three-dimensional space" & FIG. 8B & para [0376], "user /device interaction system 817 [including] a vehicle control module 826,...and a gesture control module 834" & para [0377], "input...via...gestures (e.g., via at least one image sensor 87, motion sensor 888, etc.) & para [0384], "gesture control module 834 is configured to interpret gestures provided by a user 216 in the vehicle 104...user 216 may provide gestures to control...critical and/or noncritical vehicle functions...gesture input is interpreted by the gesture control module 834...may include comparing the gesture input to gestures stored in memory" & para [0490], "may compare the gesture to gesture characteristics in portion 1232 [for] a statistically significant correlation between the sensor data or gesture data and the gesture characteristic[s]" & FIG. 12A & para [0439], "One or more gestures may be stored in portion 1232" of data file 1204 of data structure 1200....gestures may be determined or created by the user and stored in portion [1232]....Each of these gestures may be determined or captured and then stored with their characteristics (e.g., vector, position of gesture, etc.) in portion 1232." & FIG. 16 and para [0487], "user may create their own gestures...gestures may [] be characterized and stored in data structure" & para [0488], "vehicle control system 204 may store characteristics [] as received from sensor 242...characteristics...used to create the stored gestures [in portion] 1232, in data [file] 1204" & FIG. 23B & para [0547], "gesture information [] can provide any type of characteristics for the gesture...a gesture name field 2328, a gesture characteristics field 2332, a gesture results field 2336..." & para [0549], "[g]esture characteristics field 2332 [includes] any of the characteristics used to determine or identify one of the gestures...[f]or example, a hand gesture in 3D space may include a configuration for a hand and a type or vector of movement that is required")
Next, Ricci ‘871 teaches identifying a gesture associated with the gesture definition; (para [0419], "gesture inputs…recognized by the devices 212, 248"; para [0429], "sensors 242 may both determine the configuration of the hand 1164 and the vector of the movement.  The vector and hand configuration can be interpreted to mean certain things to the vehicle control system 204 and produce different results" & FIG. 2 & para [0248], "[v]ehicle sensors 242...as described in [] FIGS. 6A-7B" & FIG. 6B and para [0325], "one or more optical, or image sensors 622A-B (e.g., cameras, etc.), motion sensors 624A-B (e.g., utilizing RF, IR, and/or other sound/image sensing, etc.)" & para [0326], "image sensors 622A-B may combine captured images to form...stereo and/or three dimensional (3D) images...allow for a user 216 to provide complex gestures in a 3D space of the vehicle 104...interpreted...as disclosed herein" & para [0327], "motion sensors 624A-B...to detect movement...the path, trajectory, anticipated path, and/or some other direction of movement/motion may be determined using the motion sensors 624A-B" & para [0488], "vehicle control system 204 may store characteristics...characteristics [] include what the gesture looks like or appears and also what affect the gesture should have.  This information may then be used to change the configuration or operation of the vehicle 104 based on the gesture [] received at a later time” & para [0348], "gestures stored in memory may include one or more functions and/or controls mapped to specific gestures.  When a match is determined between the detected gesture input and the stored gesture information, the gesture control module 834 can provide a control signal to any of the systems/subsystems as disclosed herein" & para [0511] & FIG. 23B & para [0547], "gesture information [] can provide any type of characteristics for the gesture...a gesture name field 2328, a gesture characteristics field 2332, a gesture results field 2336..." & para [0548], "gesture name field 2328 [includes] a name of the gesture" & para [0550], "gesture results field 2336 [includes] any information for the function or what type of process is required after receiving the gesture")
Next, Ricci ‘871 teaches performing an action, via the transport, corresponding to the identified gesture (See para [0426], "[a] tap…to select an icon…[a] drag…to relocate an icon or window…[a] flick…to relocate a window…" & para [0427], "[the] pinch gesture…to minimize...the displayed area or size of a window…[the] spread gesture…to maximize…the displayed area or size of a window";  See also FIG. 17 & para [0490], "[u]pon identifying the gesture, the vehicle control system 204 can configure the vehicle and/or react to the gesture [the] configuration or reaction to the gesture may be as prescribed in the gesture characteristic 1232." & para [0513] & FIG. 11I & para [0429], "gesture 1140 to complete some function with the vehicle 104....may change the station of the radio in the vehicle" & FIG. 11J & para [0430], "gesture 1152 may control the volume of the radio or some other function...gesture 1152 may be configured to place the vehicle in a 'valet' mode" & FIG. 11K & para [0430], "gesture 1160 may cause the automobile to change the heat setting or do some other function").
However, Ricci ‘871 does not explicitly disclose [performing the action] when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport, based on current operational attributes associated with the transport, are below a maximum transport level score which maintains a level of safe transport operation.  Regardless, Olsson ‘133 teaches “[a] method for determining driver distraction in a vehicle” (Olsson ‘133, Abstract).  In particular, Olsson ‘133 discloses “determining a first state of the driver based on” “information about user-interaction with an in-vehicle human machine interface (HMI)”. (Olsson ‘133, Abstract & paragraph [0011], “[a] state of the driver [is] a state of attentiveness, i.e. if the driver is distracted or attentive to the road and/or surrounding traffic”).  More specifically, “the received information…may comprise at least one of a touch frequency, touch length, a type of movement, and a type of function [and] the first state can be determined by evaluating the received information based on a predefined scheme…” (Olsson ‘133, para [0029]).  Here, the “step of determining a first state 102 may comprise determining a type of interaction (e.g., button press, swiping motion, knob rotation, etc., and determining a distraction value based on the determined type of interaction…[the distraction value] as a metric representative of the level or severity of distraction of the driver….[T]he step of determining 102 a first state may [further] comprise…determining a length of interaction (in time) or determining a type of function (e.g., navigation, media player, vehicle settings, etc.)…very short interactions can be considered less distracting than lengthy distractions, and [a] swiping/sweeping movement used to change a song on the media player can be considered less distracting than when that swiping/sweeping movement is used to change to a specific radio frequency…[that is] ‘swiping/sweeping with precision’”.  (Olsson ‘133, para [0028], emphasis added).  Here, if the first state is verified, Olsson ‘133 teaches sending a signal to a control system (Olsson ‘133, para [0031]) which includes “notify[ing] the driver” and “disabling the HMI function, with which the driver is interacting” (Olsson ‘133, para [0036]) and if the first state is not verified, monitoring continues (Olsson ‘133, FIG. 1).  Within this backdrop, Do ‘756 discloses a similar approach for “determining vehicle accident risk” by determining “a current vehicle state…based on one or more intra-vehicle factors…” (Do ‘756, Abstract).  In particular, Do ‘756 teaches “intra-vehicle factors 310” as comprising “the vehicle’s current operation data” which includes “the current speed…the driver’s distraction rating, current phone or device usage by the driver…the music or noise level (volume) currently found in the vehicle” (Do ‘756, para [0030]).  More specifically, Do’s ‘756 vehicle risk assessment engine 350 “not only looks at individual factors…but also combines multiple factors to identify risks inherent when multiple factors are present” (Do ‘756, para [0033] & para [0041], “any number of combinations of inter-vehicle factors…[where] primary risk factors are weighted more heavily”) and “compares the current risk assessment data to previously established [risk] thresholds” (Do ‘756, para [0039]) to determine “whether any thresholds pertaining to the collected risk assessment data have been breached” (Do ‘756, para [0040], “[t]hresholds may be independently set for [the] risk factors or may be broadly set”).  Here, upon current high risk being detected, action (e.g., driver notification) is taken and if high risk is not currently detected, monitoring continues and no action is taken (Do ‘756, para [0042] & FIG. 5).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ricci ‘817 to include [performing the action] when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport, based on current operational attributes associated with the transport, are below a maximum transport level score which maintains a level of safe transport operation.  Here, Olsson ‘133 evidences it as known to associate a score (e.g., distraction value) to a driver’s in-vehicle gesture.  In this vein, Do ‘756 explicitly suggests assessing intra-vehicle factors (which include not only a driver distraction rating but also vehicle operation factors) in combination, and with respect to independent and/or combined thresholds, to assess vehicle accident risk.  Using Olsson’s ‘133 “distraction value” as a “driver distraction rating” in Do ‘756 leads to expected results.  Both Olsson ‘133 and Do ‘756 suggest taking an action (e.g., driver notification, disabling HMI functions, etc.) when a distraction/accident risk exists.  Incorporating the distraction/accident risk assessment approaches of Olsson ‘133 and Do ‘756 into the Ricci ‘871 leads to expected results (e.g., gestures associated with distraction values, assessed in combination with vehicle operation values, threshold comparisons made, action (e.g., notification, disabling HMI) made if distraction/accident risk not exceeded).  Ricci ‘871 would desire such safety systems that “measure whether the person is acting safely” (Ricci ‘871, para [0322]) and utilize “[o]ne or more sets of safety parameters” (Ricci ‘871, para [0440]).  Here, “there is risk of the driver focusing his/her attention on the HMI instead of on the road and the surrounding traffic” and it “is known that lack of driver awareness and alertness contribute to the number of traffic accidents” (Olsson ‘133, paras [0006] & [0004]).

As per Claim 2, Ricci ‘871, as modified, teaches the method of Claim 1 above. 
Further, Ricci ‘871 teaches wherein the movement comprises at least one of a hand, arm, foot, leg, head and eye movement performed by one or more transport occupants (para [0429], "person opens their hand 1164" & para [0431], "gestures may be made with other body parts…a person's face").
As per Claim 3, Ricci ‘871, as modified, teaches the method of Claim 1 above.
Further, Ricci ‘871 teaches wherein the gesture definition includes a plurality of gesture requirements comprising a range of motion requirement, [and] a detection space requirement (para [0429], "FIG. 11I...when the person opens their hand 1164 and moves their hand in a back and forth direction 1148 as a gesture 1140" & para [0430], "FIG. 11J...user may configure their hand 1164 to extend two fingers and move the hand 1164 in an up and down operation 1156 [as gesture 1152]" & para [0430], "FIG. 11K...user may extend their middle three fingers at an angle that is substantially 45°...and circle the hand in a counter-clockwise motion 1166 [as gesture 1160]” & para [0431], "gestures 1140, 1152, 1160, as shown in FIGS. 11I-11K, may occur in a predetermined volume of space within the vehicle 104...a sensor may be configured to identify such gestures 1140, 1152, 1160 between the front passenger's and front driver's seats over a console area within the passenger compartment of the vehicle 104", i.e., motions within a range defined by a predetermined space).
However, Ricci ‘871 does not explicitly disclose [the plurality of gesture requirements comprising] a repetition requirement.  Regardless, Ricci ‘871 discloses performing various hand movements (e.g., in a back and forth direction, in an up and down operation, in a counter-clockwise motion) at least once. (paras [0429]-[0430]).  In this vein, Ricci ‘871 explicitly suggests that a "user may create their own gestures…[and the] gestures may [] be characterized and stored in data structure." (FIG. 16 and para [0487]).  Here, Ricci’s system “may store characteristics [] as received from sensor 242...[the] characteristics...used to create the stored gestures [in portion] 1232, in data [file] 1204". (para [0488]).  Specifically, the "[g]esture characteristics field 2332 [includes] any of the characteristics used to determine or identify one of the gestures...[f]or example, a hand gesture in 3D space may include a configuration for a hand and a type or vector of movement that is required". (FIG. 23B & para [0549], emphasis added).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ricci ‘871 to include [the plurality of gesture requirements comprising] a repetition requirement.  If Ricci’s ‘871 system can interpret a gesture based on one required performance, it can interpret a gesture based on a required repeated performance with predictable results.  Here, duplicated performance does not produce any new and/or unexpected results.  (see MPEP 2144.04(VI)(B)).  Further, Ricci ‘871 suggests user customization of gestures and acknowledges that "[a]s can be understood by one skilled in the art, the configurations of the hand and the types of movement are variable.  Thus, the user may configure the hand 1164 in any way imaginable and may also move that hand 1164 in any direction with any vector in three-dimensional space." (para [0430]).
As per Claim 4, Ricci ‘871, as modified, teaches the method of Claim 3 above.
Further, Ricci ‘871 teaches wherein the range of motion requirement comprises at least one of a distance vector and a direction vector requirement, [and] wherein the detection space requirement comprises a voluminous area where the movement is detected (para [0429], "sensors 242 may both determine the configuration of the hand 1164 and the vector of the movement.  The vector and hand configuration can be interpreted to mean certain things to the vehicle control system 204 and produce different results" & para [0430], "[a]s can be understood by one skilled in the art, the configurations of the hand and the types of movement are variable.  Thus, the user may configure the hand 1164 in any way imaginable and may also move that hand 1164 in any direction with any vector in three-dimensional space" & para [0431], "gestures 1140, 1152, 1160, as shown in FIGS. 11I-11K, may occur in a predetermined volume of space within the vehicle 104...a sensor may be configured to identify such gestures 1140, 1152, 1160 between the front passenger's and front driver's seats over a console area within the passenger compartment of the vehicle 104")
However, Ricci ‘871 does not explicitly disclose wherein the repetition requirement comprises a minimum number of repetitive movements.  Regardless, Ricci ‘871 discloses performing various hand movements (e.g., in a back and forth direction, in an up and down operation, in a counter-clockwise motion) at least once. (paras [0429]-[0430]).  Further, in line with Claim 3 above, Ricci ‘871 explicitly suggests user-customizable gestures (see FIG. 16, para [0487]-[0488], FIG. 23B & para [0549]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ricci ‘817 to include wherein the repetition requirement comprises a minimum number of repetitive movements.  If Ricci’s ‘871 system can interpret a gesture based on one required movement(s), it can interpret a gesture based on a required minimum number of repeated movement(s) with predictable results.  Here, duplicated performance does not produce any new and/or unexpected results.  (see MPEP 2144.04(VI)(B)).  Further, Ricci ‘871 suggests user customization of gestures and acknowledges that "[a]s can be understood by one skilled in the art, the configurations of the hand and the types of movement are variable.  Thus, the user may configure the hand 1164 in any way imaginable and may also move that hand 1164 in any direction with any vector in three-dimensional space." (para [0430]).
As per Claim 5, Ricci ‘871, as modified, teaches the method of Claim 1 above.
Further, Ricci ‘871 teaches disqualifying the movement as a potential gesture when at least one of: the movement fails to comprise the gesture definition, one or more disqualifying actions are detected, and a degree of distraction has exceeded a threshold degree of distraction  (FIG. 23B & para [0549], emphasis added, "[g]esture characteristics field 2332 [includes] any of the characteristics used to determine or identify one of the gestures...[f]or example, a hand gesture in 3D space may include a configuration for a hand and a type or vector of movement that is required" & para [0490], "the comparison may be made so that a statistically significant correlation between the sensor data or gesture data and the gesture characteristic 1232 is made", i.e.,  gesture characteristic requirements not met absent a statistically significant correlation with detected movements.  See also, paras [0322] and [0596]).
As per Claim 6, Ricci ‘871, as modified, teaches the method of Claim 5 above.
Further, Ricci ‘871 teaches wherein the disqualifying actions comprise one or more of the detected movement being performed outside of a voluminous area where the movement is required to occur, one or more hands are identified as holding a steering wheel, and one or more hands are identified as holding a mobile device.  (FIG. 12A & para [0439], "[a] user may have different gestures for each zone 512 or area 508 within the vehicle…the user may use a first set of gestures  while driving and a second set while a passenger" & para [0431], "gestures [] may be made within area 508A between zones [] 512A and [] 512B.  However, there may be other areas 508 where a user may use certain gestures, where sensors 242 may be able to determine a certain function is desired.  Gestures that may be similar but used in different areas within the vehicle 104 may cause different functions to be performed" & paras [0501] and [506], i.e., certain gesture movements required to be performed in respective designated zones, desired function is not realized if a required gesture is performed outside of the required zone).
As per Claim 8, Ricci ‘871, as modified, teaches [a] system (FIG. 2 & para [0237], “vehicle system 200”), comprising: a computing device configured to (para [0237], “computing system operable to conduct the operations described herein & para [0254]): detect a movement in a transport; identify the movement as a gesture definition; identify a gesture associated with the gesture definition; and perform an action, via the transport, that corresponds to the identified gesture when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport, based on current operational attributes associated with the transport, are below a maximum transport level score which maintains a level of safe transport operation. (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).  
As per Claims 9, 10, 11, 12, and 13, Ricci ‘871 teaches the system of Claim 8 above.  Here Examiner points Applicant to the citations and rationale in Claims 2, 3, 4, 5 and 6 respectively above regarding said further substantially similar functionalities.
As per Claim 15, Ricci ‘871 teaches [a] non-transitory computer readable storage medium, that when read by a processor, causes the process to perform: ( [0022], “non-transitory computer readable medium” & para [0237] & paras [0255], [0257]) detecting a movement in a transport; identifying the movement as a gesture definition; identifying a gesture associated with the gesture definition; and performing an action, via the transport, corresponding to the identified gesture when a numerical score assigned to the gesture combined with a current transport level score assigned to the transport, based on current operational attributes associated with the transport, are below a maximum transport level score which maintains a level of safe transport operation. (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations).  
As per Claims 16, 17, 18, 19, and 20, Ricci ‘871, as modified, teaches the non-transitory computer readable storage medium of Claim 15 above.  Here Examiner points Applicant to the citations and rationale in Claims 2, 3, 4, 5 and 6 respectively above regarding said further substantially similar functionalities.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci ‘871 in view of Olsson ‘133 and Do ‘756, as applied herein, and further in view of U.S. Patent Application Publication No. 2021/0118060 to Floyd et al. (hereinafter Floyd '060).
As per Claim 7, Ricci ‘871, as modified, teaches the method of Claim 1 above.
Further, Ricci ‘871 teaches identifying the gesture definition from a memory; [and] confirming the gesture definition is valid;  (FIG. 12A & para [0384], "gesture input is interpreted by the gesture control module 834...may include comparing the gesture input to gestures stored in memory" & para [0490], "may compare the gesture to gesture characteristics in portion 1232 [for] a statistically significant correlation between the sensor data or gesture data and the gesture characteristic[s]" & FIG. 23B).
However, Ricci ‘871 does not explicitly disclose creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger.  Regardless, Floyd ‘060 teaches methods/systems “for maintaining a distributed ledger and/or blockchain of transactions and/or events pertaining to autonomous vehicles” [Abstract].  For example, “the distributed ledger may record events associated with autonomous [] vehicle technology usage, including events associated with transitioning between manual and autonomous control, or vice versa…” (Id., emphasis added).  In view of Floyd ‘060, “smart contracts [may] govern the operation of [] autonomous vehicles” and “[w]hen data relevant to a smart contract is generated, a transaction may be generated and compiled into a block of a distributed ledger”. (para [0004]).  More specifically, an “autonomous vehicle 105a may [] include an electronic device 103” (para [0036]) “configured to analyze [] operational data generated by [] sensors 101…to detect a plurality of conditions [where] in response to a change in condition,…may generate a transaction [including] indications of the one or more conditions [and] a portion of the operational data upon which the one or more detected conditions may be based” (para [0037]), and where generated transactions are transmitted to an “enforcement server 115” (para [0039]).  Here, “the enforcement server 115 may include a blockchain manager [that] may compile a plurality of transactions into a block [and] update the distributed ledger 145 to include a block." (para [0046]).  Within this backdrop, “operation of the autonomous vehicles may impact the obligations of various parties associated with the autonomous vehicle…an operator…a manufacturer…an insurer...[and Floyd ‘060] leverage[s] the use of a distributed ledger and/or smart contracts to codify and/or automatically enforce these obligations” (para [0021]).  In one example, "an insurer of an autonomous vehicle and a manufacturer of an autonomous vehicle may generate a smart contract to divide the liability for damage to and/or caused by the autonomous vehicle.  In particular, the insurer may agree to cover liability incurred during manual operation and the manufacturer may agree to cover liability incurred during autonomous operation.” (para [0026]).  In such an example, the enforcement server 115, would receive a transaction that indicates not only operational data upon which a trigger condition (e.g., the autonomous vehicle incurring liability) is based but also the autonomous vehicle’s control state (i.e. autonomous or manual operation) and take action by generating a claim and assigning it to either the insurer or the manufacturer based on the control state (see paras [0007], [0026]-[0028]) and “the data utilized to determine the presence of a trigger condition and/or to analyze decision conditions to determine [that] action may be recorded within a transaction included in the distributed ledger” (para [0027]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ricci ‘871 to include creating a blockchain transaction comprising the gesture and the action; and storing the blockchain transaction in a distributed ledger.  Here, substituting one form of autonomous vehicle technology usage (i.e., Ricci’s ‘871 gesture-action usage) for another (Floyd’s ‘060 control state change usage) leads to expected results (e.g., creation of a blockchain transaction comprising the gesture-action data and storage of that blockchain transaction on a distributed ledger based on a smart contract that establishes liability based on gesture-action usage).  Floyd ‘060 discloses that its “sensors 101 may include…an image sensor” (para [0035]) and suggests that “sensors monitoring an autonomous vehicle may be leveraged to facilitate many other types of liability arrangements in a generated smart contract.” (para 0026).  Yet further, Floyd ‘060 establishes the need for a system “that all parties trust to fairly and accurately regulate and enforce the smart contract” and explicitly suggests that “a distributed ledger and/or a blockchain system  may be utilized to establish such a trusted system” (para [0027]).  
As per Claim 14, Ricci ‘871, as modified, teaches the system of Claim 8 above.  Here Examiner points Applicant to the citations and rationale in Claim 7 above regarding said further substantially similar functionalities.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner respectfully requests that Applicant include page numbers on its future correspondence with the Office such that proper citations can be made.  
        2 In contrast, Applicant’s comments appear to recognize inconsistent references to “score”.
        3 Examiner maintained his outstanding specification objections.  Accordingly, Examiner reproduces said objections herein. 
        4 “[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” (MPEP 2106.04(a)(2)(III)).